                                                           TRAVIS A. GAGNIER
 Chapter 13                                                 ATTORNEY AT LAW
                                                   33507 NINTH AVENUE SOUTH, BLDG. F
                                                          FEDERAL WAY, WA 98003
                                                            253-941-0234 (Main)
                                                                                                       SOUTHCENTER OFFICE
          SEATTLE OFFICE                                      www.bestbk.com
                                                                                                  14900 Interurban Avenue S., Suite 271
     1420 Fifth Avevue, Suite 2200
                                                                                                           Seattle, WA 98168
          Seattle, WA 98101                                      December 6, 2019
             206-622-0123                                                                                    253-852-8114


     Case #: 14-15547
     Re: Jeffrey Vu & Huynh Tuyen




                                                                       Fees

                                                                                                         Rate          Hours
08/15/2019       SH        Review of docket for responses. Docketed Declaration of No
                           Objections with the court. Reviewed final order, lodged for entry -
                           order re: Deen HOA                                                          135.00            0.10              13.50

08/19/2019       TAG       Review of lodged order. Email to tee's office re: same, final cure.
                           Calls w/ client re: QWR we did, options for going ahead re:
                           mortgage and getting case to discharge.                                     420.00            0.30             126.00

08/29/2019       SH        Review of docket for responses. Docketed Declaration of No
                           Objections with the court. Reviewed final order, lodged for entry -
                           order re: additional fees.                                                  135.00            0.10              13.50

10/15/2019       TAG       Work on case, discharge and getting mortgage ongoing, back
                           application as mortgage matured on 8/1/19. Emails w/ client and
                           tee re: same.                                                               420.00            0.50             210.00

10/16/2019       TAG       Cont work w/ tee re: final cure on HOA, mortgage re-application of
                           9/1 and 10/1 pmts re: arrears on mortgage w/ Ditech.                        420.00            0.40             168.00

11/13/2019       SM        Return call to client re: notice of final cure; left message.               185.00                               0.00

11/25/2019       TAG       Work on case re: final cure, motion to deem current and also
                           adversary to quiet title now.                                               420.00            0.30             126.00
                 GJ        Review Ditech Response to Trustee Notice of Cure; trustee
                           accounting per claim; draft Notice of Hearing, Motion to Deem
                           Mortgage Current; Proof of Service and Proposed Order re Ditech
                           Financial                                                                   420.00            0.60             252.00

11/27/2019       GJ        Review file; review deed of trust; draft Complaint to Quiet Title re
                           VU v Ditech                                                                 420.00            0.80             336.00
                 TAG       Revised, finalized complaint to quiet title to residence.                   420.00            0.30             126.00

12/03/2019       GJ        Review Summons; draft Certificate of Service; draft Notice of
                           Consent and Final Adjudication re VU v Ditech                               420.00            0.30             126.00
                 TAG       Review of case. Call w/ Atty Lewin for Ditech.                              420.00            0.20              84.00

12/04/2019       TAG       Continued work on case w/ atty for Ditech, resolution of Motion to
                           Deem Current and discussions re: adversary. Notes to file re:
                           same.                                                                       420.00            0.50             210.00
        Jeffrey Vu & Huynh Tuyen                                                              Statement Date: 12/06/2019
        Account No.      9426.00                                                               Statement No.       25828
        RE: Chapter 13                                                                              Page No.           2

                                                                                                      Rate    Hours

12/05/2019   TAG    Respond to email confirming agreement/settlement with Ditech.
                    Emails w/ trustee re: closing down wage order, final steps for
                    discharge.                                                                       420.00    0.50         210.00

12/06/2019   GJ     Review file draft Notice of Dismissal re Vu v Ditech                             420.00    0.20          84.00
             TAG    Emails with trustee re: paying interest on IRS from funds on hand,
                    dues overpaid/current. Advised clients re: same.                                 420.00    0.30         126.00
             CB     Review case date of last fee application. Prepare itemized fee
                    application and forwarded to TAG for approval of the same.                       185.00    0.40          74.00
             TAG    Review and finalize Motion for Additional Fees. Forward to
                    paralegal to file with court.                                                    420.00    0.10          42.00
                    For Current Services Rendered                                                              5.90        2,327.00

                                                         Recapitulation
                         Title                              Hours               Rate             Total
                         Senior Attorney -TAG                3.40            $420.00         $1,428.00
                         Of Counsel - GJ                     1.90             420.00            798.00
                         Sr. Paralegal                       0.40             185.00             74.00
                         Jr. Paralegal                       0.20             135.00             27.00


                                                           Expenses

11/25/2019          Postage re: Motion Deem Mort Current                                                                      1.65
12/03/2019          Postage re: Summons & Complaint                                                                           3.30
12/06/2019          Copies re: full ntc mailings - Motion for Attorney Fees and Costs - 41 units.                             8.20
12/06/2019          Postage re: full ntc mailings - Motion for Attorney Fees and Costs - 41 units.                           22.55
                    Total Expenses                                                                                           35.70

                    Total Current Work                                                                                     2,362.70


                    Balance Due                                                                                        $2,362.70

                    Please Remit                                                                                       $2,362.70
